Supplemental Amendment filed 07/24/2020 was correctly not entered
Applicant argues “[t]he Examiner had a month and half to review the amendment.” Remarks filed 01/15/2021 (emphasis in original removed).
This argument is not persuasive. The decision by the Examiner to not enter the supplemental amendment filed 09/30/2020 is consistent with MPEP § 714.03(a), which states (emphasis added by Examiner):
The Office may enter a supplemental reply if the supplemental reply is clearly limited to:
(A) cancellation of a claim;
(B) adoption of the examiner’s suggestions;
(C) placement of the application in condition of allowance;
(D) reply to an Office requirement made after the first reply was filed;
(E) correction of informalities (e.g., typographical errors); or
(F) simplification of issues for appeal.
When a supplemental reply is filed in sufficient time to be entered into the application before the examiner considers the prior reply, the examiner may approve the entry of the supplemental reply if, after a cursory review, the examiner determines that the supplemental reply is limited to one of the situations set forth above.
The Examiner did consider the supplemental amendment filed 09/30/2020 and determined that the supplemental amendment was not “limited to one of the situations set forth above,” and therefore the Examiner did not enter the amendment in accordance with MPEP § 714.03(a). 
The Examiner considered every limitation in the claims filed 07/29/2020
Applicant argues “For example, from the amendment of July 29, 2020 that were entered as a matter of right with the RCE, the following limitations were never considered by the Examiner: ….” Remarks filed 01/15/2021 (emphasis in original).

The finality of the Final Action mailed 11/16/2020 is proper
Applicant argues “payment by Applicant of the fees for an RCE does entail a fair review and time spent by Examiner and common courtesies.” Remarks filed 01/15/2021 (emphasis in original removed). The RCE submission filed 07/29/2020 was given “a fair review and time spent by Examiner and common courtesies.”
Respectfully submitted,
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685